Citation Nr: 0101436	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of a 
total right hip replacement at a VA facility in November 
1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to February 
1958 and from October 1958 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit claimed on appeal.

A hearing was held before the undersigned Veterans Law Judge 
sitting in St. Petersburg, Florida, in August 1999, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Thereafter, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  In November 1989, the veteran underwent a right total hip 
replacement at a VA medical facility.

2.  He developed a subsequent infection and underwent a 
second hip replacement in April 1992.

3.  The veteran filed the current claim in April 1997.

4.  There is no competent evidence that the veteran has 
additional disability as a result of VA hospitalization 
and/or surgery in November 1989.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a total right hip replacement at a VA facility in 
November 1989 is denied.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations in effect at the time the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court) and the Federal Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
provisions that apply to this case.  Accordingly, the 
ultimate issue before the Board is whether the surgical 
procedure in November 1989 at a VA facility caused additional 
disability.  

Turning first to the medical evidence, in November 1989, the 
veteran underwent a total hip replacement on the right side 
for severe degenerative joint disease.  It was noted that he 
tolerated the procedure well and did extremely well in the 
post-operative course, although it was later reported that he 
had a low grade fever at the time of discharge.  He was 
discharged on the eighth post-operative day in stable 
condition.  Medications included Darvon for pain as needed.  
Approximately two weeks later, he was readmitted with 
complaints of pain, swelling, and drainage of the right hip 
wound.  He was treated with antibiotics and underwent a 
debridement of the incision site, and eventually secondary 
closure.  He was discharged approximately six weeks later.  
The wound was healing well, and cultures were negative.  A 
March 1990 radiology report indicated that the hip prosthesis 
was in good position and showed no evidence of any definite 
loosening defect.  The bony structures were intact.  

In an October 1991 outpatient treatment note, the examiner 
questioned whether the cement in the right hip prosthesis was 
cracked; however, a right hip X-ray dated in October 1991 
showed a continued satisfactory appearance of the right hip 
total replacement prosthesis.  A November 1991 arthrogram 
revealed minimal loosening of the hip replacement, which was 
confirmed by a November 1991 bone scan.  The veteran was 
hospitalized on January 22, 1992, for a resection 
arthroplasty of the right hip.  He underwent a debridement of 
the right hip but several areas of suspicious tissue was 
identified near the hip joint, which the surgeons felt 
represented chronic infection.  Thus, no implant was 
performed at that time, although subsequent cultures were 
negative for infection.  He was discharged home to 
convalesce.  On March 31, 1992, the veteran was readmitted, 
and on April 2, 1992, his right hip was replaced.  He was 
discharged several days later.  At the time of his one month 
follow-up visit, he was pain free, had no complaints, and the 
hip showed excellent range of motion.  

In April 1997, the veteran filed the current claim.  He 
contends, in essence, that he has additional disability as a 
result of the November 1989 total hip replacement in the form 
of a subsequent infection, pain and suffering, mental 
distress to his wife because of the need to change dressings 
and packing, the need for additional surgery, decreased range 
of motion of his hip, pain in his back and leg, and because 
he went without a hip joint for several months.  It is 
apparent to the Board that resolution of this claim depends 
first, upon determining whether additional disability 
currently exists and, if it does, whether the additional 
disability was the result of the hip replacement.  In 
determining whether additional disability exists, the Board 
must consider the veteran's physical condition immediately 
prior to the surgery compared with the subsequent physical 
condition resulting from the surgery.

Prior to surgery, the veteran reported continuous pain in his 
right hip radiating down his leg and into the knee, with a 
history of a laminectomy in 1987.  He had impaired balance, 
used a cane or crutches to ambulate, and moved slowly due to 
pain.  In a pre-surgery history and physical, it was noted 
that the veteran had developed pain in the right hip 
approximately three years previously, described as deep in 
the joint, which had gotten progressively worse.  He used 
crutches for ambulation and was on Darvon as needed for pain.  
Range of motion of the right hip was noted as flexion to 60 
degrees, abduction to 45 degrees, and internal and external 
rotation to 15 degrees.  The right leg was 3/4 inches shorter 
than the left.  Thereafter, the veteran underwent surgery in 
November 1989, as reported above, with the subsequent 
infection and need for additional surgery in April 1992.  

As an initial matter, the Board finds that the events between 
the November 1989 surgery and the April 1992 surgery cannot 
form the basis of a § 1151 claim.  While the physician's 
agree, and it is clear to the Board, that were it not for the 
November 1989 hip replacement and resulting infection, the 
veteran would not have needed the second hip replacement in 
April 1992, the threshold question is what is the veteran's 
permanent physical condition as a result of the treatment in 
question.  Accordingly, claims of additional disability based 
on additional pain between surgeries, infection, and the need 
for a second surgery are not for consideration.  Similarly, 
to the extent that the veteran maintains that his wife 
suffered as a consequence of the surgery, it is not germane 
to the issue because the additional disability must be to the 
veteran, not a family member.

Turning now to the veteran's post-surgical physical 
condition, radiology reports dated in August 1992, August 
1993, February 1994, and February 1995 showed that the 
prosthesis of the right hip remained in good position with no 
abnormal bone or soft tissue reaction, and no bony lesions or 
loosening defect.  In a February 1995 outpatient treatment 
note, he related that he had had a single episode of 
dislocation of the hip and that he was treated with a 
questionable reduction and placed in a brace for six weeks.  
Some leg pain secondary to low back disease was also noted.  
The examiner concluded that the veteran was stable from an 
orthopedic standpoint.  Additional outpatient treatment notes 
show follow-up approximately every six months.  

In a June 1997 VA hip examination report, the examiner noted 
the veteran's history of a initial hip replacement, 
infection, and subsequent replacement of the prosthesis.  The 
veteran complained of continued pain in his hip and related 
that he could not sit or stand for long periods of time.  He 
still used a crutch or cane for ambulation.  Physical 
examination revealed that the right thigh measured 44.5 cms., 
and the left measured 48.5 cms.  The right and left legs 
measured 87.2 and 87.1 in length, respectively.  Right and 
left calf measurements were 34.5 and 36.25, respectively.  
Medications included Tylenol for pain.  Range of motion of 
the left hip showed flexion of 98 degrees (with normal of 125 
degrees), abduction of 40 degrees, extension of 30 degrees, 
as compared to 88 degrees, 35 degrees, and 25 degrees, 
respectively, on the right.  

The examiner noted that he was unable to manipulate either 
the femoral head in the acetabulum because of pain, 
tenderness, and weakness.  The veteran demonstrated a 
waddling gait and was very uncomfortable with walking.  There 
was no evidence of infection, and the leg discrepancy was 
negligible.  The veteran had constant pain in the right hip, 
difficulty ambulating, difficulty sitting, and difficulty 
standing.  An X-ray reportedly showed a satisfactory 
appearance of the right hip replacement prosthesis and a 
normal left hip.  The final diagnoses included degenerative 
arthritis, right hip, with satisfactory placement of 
prosthesis, and chronic strain left hip secondary to 
degenerative disease of the right hip.

In the most recent VA examination report, dated in April 
2000, the veteran related a history of hip replacement, 
infection, prosthesis removal, and subsequent second hip 
replacement.  He complained of pain in the low back and left 
knee, and constant pain in the right hip, between 3-8/10 
daily.  Medications included Extra Strength Tylenol, as many 
as 6-8 per day.  He related flare-ups 2-3 times per month 
where he had to use crutches.  He had been unable to work 
since November 1991 and had undergone a laminectomy in 1987.  
Physical examination revealed forward flexion of his back to 
78 degrees, backward extension to 16 degrees, lateral flexion 
to the left and right as 20 and 25 degrees, respectively, and 
left and right rotation to 15 degrees, bilaterally.  The 
veteran had definite increase in right hip pain with 
attempted flexion and rotation.  Range of motion was 
considered with pain, fatigue, weakness, incoordination, and 
altered by repetition.  Range of motion of the left hip was 
flexion to 80 degrees, abduction to 35 degrees, extension to 
10 degrees, and of the right hip to 70 degrees, 30 degrees, 
and 0 degrees, respectively.  Attempted rotation of the right 
hip and acetabulum was undertaken with moderate discomfort.  
The veteran related that his right hip and slipped out of 
place approximately 4-5 times over the past eight years, with 
the last time in February 1995.  

When asked whether the veteran incurred any additional 
disability as a result of the right total hip in November 
1989, the examiner noted that it was certainly more likely 
than not that the second hip replacement in April 1992 would 
not have been required.  The examiner also noted increased 
difficulty since that time with the veteran's left hip and 
lumbar spine area.  The examiner also reported that it was 
more likely than not that the infection in the post-operative 
right hip was instrumental in the need for a second hip 
prosthesis in 1992 due to the infection causing a weakness in 
the bone and supporting structures of the initial hip 
prosthesis.

In a May 2000 addendum, the examiner again reported that it 
was certainly more likely than not that had the veteran not 
had the total hip replacement in November 1989, he would not 
have required an additional hip replacement in April 1992.  
In addition, he related that it was more likely than not that 
the infection in 1989 and 1990 was quite instrumental in the 
need for a second hip replacement in 1992 due to a weakening 
of the bone and supporting structures.  Further, he noted 
that the veteran's left hip and lumbar spine had been causing 
increased difficulty since that time but related that the 
problems with the left hip and back would have occurred 
anyway, not necessarily due to the right hip replacement.  He 
concluded that the infection in the veteran's hip happened, 
not due to any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance on the fault of 
VA that performed the hip replacement.

Based on the two post-surgery VA examination reports, the 
Board finds that the veteran's physical condition after the 
surgery does not reflect additional disability.  First, the 
Board notes that the veteran's leg was 3/4 inches shorter prior 
to surgery.  The most recent VA examination report indicates 
that the current leg discrepancy is negligible.  Thus, there 
has actually been an improvement in that regard.  Further, 
range of motion of the right hip prior to surgery was 
reported as flexion to 60 degrees, and abduction to 45 
degrees.  In the June 1997 examination, range of motion of 
the right hip was reported as flexion to 88 degrees and 
abduction to 35 degrees.  Moreover, range of motion in the 
April 2000 examination showed flexion to 70 degrees and 
abduction to 30 degrees.  While flexion of the hip decreased 
between VA examinations, it is still higher than the pre-
surgery hip flexion.  Further, the Board notes some decrease 
in abduction but in light of the medical opinion discussed 
below, the Board finds that this is not significant.    

Specifically, in an August 1996 letter from the Medical 
Center Director at Bay Pines on a congressional inquiry, it 
was noted that the chief of surgical services had coordinated 
a clinical review of the care the veteran had received from 
the orthopedic staff.  The Medical Director briefly related 
the past medical history that that the veteran had undergone 
a right hip replacement in November 1989, had a mild post-
operative fever for a few days and was kept on intravenous 
antibiotics.  He noted that at the time of discharge, the 
veteran's temperature was normal.  The veteran developed a 
wound infection and was rehospitalized in December 1989 for 
draining and packing, and subsequent closure of the wound.  
He noted that every effort was made to save the implant with 
the knowledge that it might need replacement.  He 
acknowledged that the hip implant slowly showed signs of 
loosening, but no infection, and was ultimately replaced in 
April 1992.  Through February 1995, the cementless implant 
was in good position and the veteran had had no problems.  

The Medical Director stated that it was most unfortunate that 
the veteran, with significant other medical problems, had 
developed an infection in the cemented hip and that he was 
treated with prophylactic intravenous antibiotics during and 
after the operation to try to prevent this "well known" 
complication from occurring.  He indicated that the veteran 
was treated promptly and correctly when he returned with an 
infection and when the implant was removed and replaced with 
a cementless devise, which had performed well.  He reflected 
that the veteran was permanently disabled, even without the 
infection, and would always need a cane or crutches, and 
observe "hip precautions" for the rest of his life to 
avoid/reduce the risk of dislocation.  He concluded that the 
veteran needed additional surgery because of the infection 
but the end result was no different than for a primary 
uninfected implant.

Based on the above opinion, the Board finds that the November 
1989 surgery, while necessitating additional surgery, did not 
cause additional disability for purposes of § 1151 on the 
basis that the veteran would have been permanently disabled 
anyway, would have needed a cane or crutches to walk anyway, 
and would be required to observe hip precautions anyway, 
regardless of the post-operative infection.  The Board 
accords more probative weight to this opinion because the 
reviewing physician considered the entire medical file when 
rendering the opinion and specifically addressed the issue of 
additional disability as it related to the November 1989 
surgery.  Parenthetically, the Board notes that the reviewing 
physician correctly did not address the issues of either 
negligence or fault as they are not factors that should be 
considered in rendering his opinion.  

The Board is also persuaded by an addendum to the April 2000 
VA examination in which the examining physician specifically 
addressed the issues of additional disability related to the 
veteran's complaints of increased back and leg pain and 
opined that those problems would have occurred anyway, and 
were not necessarily due to the right hip replacement.  The 
Board finds that this opinion supports the August 1996 
congressional inquiry letter that the veteran's current 
physical condition would, in essence, be the same even if he 
had not developed an infection in the right hip which 
necessitated a second surgery.  Accordingly, the Board finds 
that the veteran's claim for additional disability under 
§ 1151 as a result of November 1989 surgery must be denied.

Finally, the Board has considered the veteran's own 
statements and sworn testimony that he has suffered 
additional disability as a result of the November 1989 
surgery.  Specifically, at a personal hearing in July 1998 
and at a hearing before the Board in August 1999, the veteran 
testified that his treatment at the time of the November 1989 
surgery was negligent, that he developed a post-operative 
infection, that he experienced pain during wound packing and 
dressing, that there was a discrepancy in the length and 
circumference of his legs, that he went without a hip joint 
for several months, and he ultimately required a second hip 
prosthesis.  He complained of pain in the hip, a hip 
dislocation, and felt that he had received negligent care in 
the hospital and was used as a guinea pig.  Upon further 
questioning, he reported that he was under the impression 
that he would be able to be active after surgery.  He assumed 
that he would need a cane or crutches but only for a short 
while after surgery.  He discussed further care in the 
hospital.  He reported pain in his left hip and back, and 
related that he walked with a cane.  The veteran also 
submitted statements from neighbors and friends that the 
veteran experienced pain and suffering from the surgery and 
that he had difficulties walking.  Another friend reported 
that he witnessed the veteran's hip dislocating for no 
reason.  

Although the veteran's statements and sworn testimony and the 
statements of his friends and neighbors are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions alone are not deemed to be credible 
in light of the preponderance of evidence showing no 
additional disability which can be related to the November 
1989 surgery.  They lack the medical expertise to offer an 
opinion as to the existence of a current right hip disorder, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of a 
causal relationship, entitlement to § 1151 benefits are not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a total right hip replacement at a VA facility in 
November 1989 is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

